Citation Nr: 1641447	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase evaluation for lumbosacral spine degenerative disc changes disc herniation, disc bulge currently evaluated at 20% effective August 1, 2001.

2.  Entitlement to service connection for degenerative disc disease, cervical spine.

3.  Entitlement to service connection for radiculopathy, left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1981 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 (which continued the Veteran's lumbar spine disability at 20 percent) and August 2010 (which denied service connection for the Veteran's cervical spine disability, and left upper extremity radiculopathy) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran filed a Notice of Disagreement with that portion of the August 2010 rating decision that denied entitlement to service connection for right and left lower extremity radiculopathy, the RO granted service connection for those conditions in an August 2012 rating decision.  As the August 2012 rating decision constitutes a full grant of the benefits sought on appeal with regard to those issues, see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), those matters are no longer before the Board.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his service-connected lumbosacral spine degenerative disc changes disc herniation, disc bulge in July 2012.  Since that examination, the Board finds that, liberally construed, the Veteran's representative has indicated that the Veteran's symptoms are worse than they were at the July 2012 VA examination.  See September 2016 Informal Hearing Presentation.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbosacral spine degenerative disc changes disc herniation, disc bulge.

Further, the Veteran was afforded a VA examination for his cervical spine disability and for his left upper extremity radiculopathy in July 2010.  The Board finds that July 2010 VA examination and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

Regarding the cervical spine disability, the examiner opined that the Veteran's degenerative disc disease is less likely than not caused by or related to or worsened beyond natural progression by military service.  In so finding, the examiner stated that the Veteran's degenerative disc disease was not treated in-service.  However, the Board notes that the examiner did not address the Veteran's in-service complaints of a stiff neck, and his complaints of neck pain.  See April 1995 Service Treatment Records; October 1993 Service Treatment Records; September 1983 Service Treatment Records.  Thus, a new VA examination is needed.  See Barr, 21 Vet.App. at 311; see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

Regarding the left upper extremity radiculopathy, the examiner opined that the Veteran does not have cervical radiculopathy.  While the examiner stated that, despite subjective complaints, there are no objective findings to support a diagnosis of cervical radiculopathy, the Board nevertheless finds that the Veteran's left upper extremity radiculopathy issue is inextricably intertwined with the remanded cervical spine issue.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir 2001).  

Based on the foregoing, the Board finds that the Veteran must be provided with a new VA examination and medical opinion to determine whether the Veteran's current cervical degenerative disc disease began in service or is otherwise related to complaints of symptomatology during military service.  While on remand, the examiner should also discuss whether any left upper extremity radiculopathy began in service, is otherwise related to complaints of symptomatology during military service, or is caused or aggravated by the Veteran's cervical degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbosacral spine disability, his cervical spine disability, and any left upper extremity radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestations of his lumbar spine disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's low back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees during active motion, passive motion, weight-bearing, and nonweight-bearing and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and identify any neurological manifestations of the service-connected low back disability.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles would be of considerable assistance to the Board.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability.  Specifically, the examiner should opine as to whether it is at least as likely as not that the Veteran currently has a cervical spine disability that manifested in service or is otherwise causally or etiologically related to his military service.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.  Specifically, the examiner should address the Veteran's in-service complaints of a stiff neck, and his complaints of neck pain.  See April 1995 Service Treatment Records; October 1993 Service Treatment Records; September 1983.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner should also, discuss whether there is any left upper extremity radiculopathy present.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the cervical spine disability manifested in service or is otherwise casually or etiologically related to his military service.

If the examiner finds that left upper extremity radiculopathy is present, the examiner should provide an opinion as to whether it is at least as likely as not that the disability manifested in service or is otherwise casually or etiologically related to his military service.

Further, the examiner should also provide an opinion as to whether it is at least likely as not that any left upper extremity radiculopathy was caused or aggravated by the Veteran's cervical spine disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




